KEITH, Justice
(concurring).
While I join in the affirmation of the judgment of the trial court, I do so without criticism of the majority opinion in Campbell. Justice Pope’s dissent in Campbell, part of which is quoted in the majority opinion, is also applicable to the case which we review. Plaintiff testified that she had brought her car to a stop in the inside traffic lane of the street intending to turn to her left as soon as such a maneuver could be made consistent with opposing traffic. The jury found that in so doing, plaintiff failed to keep a proper lookout for vehicles approaching from the rear.
*539As Justice Pope so aptly observed in Campbell, “[A] duty to look to the rear arises when the lead driver does something such as changing his lane or direction, stopping, or suddenly decelerating.” (406 S.W.2d at 196, emphasis supplied) Under our record, I find no difficulty in following the majority as well as the minority opinions in Campbell.